Citation Nr: 0318729	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-21 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for the service-connected pes planus.  

2.  Entitlement to a disability rating in excess of 10 
percent for the service-connected arthritis of the right 
ankle.  

3.  Entitlement to a disability rating in excess of 10 
percent for the service-connected arthritis of the left 
ankle.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had active service from September 1954 to August 
1956.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in September 2000.  

In a September 2000 rating decision, the RO increased the 
rating for the service-connected pes planus from 30 percent 
to 50 percent, effective in March 1999.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in October 2002.  

Additional development was undertaken by the Board in 
December 2002, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  

In correspondence received in March 2002 and at the hearing 
in October 2002, the veteran contended that his current 
problems with his knees, legs and lower back were related to 
or aggravated by his service-connected disabilities, raising 
a potential issue of secondary service connection.  As such a 
matter has not been developed for appellate review, it is 
referred to the RO for such further development as may be 
necessary.  

(The issues of an increased rating for the service-connected 
arthritis of each ankle will be addressed in the remand 
portion of this document.)  



FINDING OF FACT

The service-connected pes planus is shown to be manifested by 
tenderness of the plantar surfaces of each foot, sensitivity 
and complaints of pain which are not improved by orthopedic 
shoes or appliances and produce functional impairment which 
is the equivalent of pronounced bilateral flatfoot; a 
disability picture consistent with amputation or loss of use 
of either foot is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for the service-connected pes planus are not met. 
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5276 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case and 
the Supplemental Statement of the Case.  There does not 
appear to be any relevant evidence that has not been 
associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claim.  This includes VA examination performed to fully 
evaluate the severity of the service-connected pes planus.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Evaluation of the Service-Connected Pes Planus

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

As a preliminary matter, the Board notes that service 
connection is also in effect for arthritis of each ankle.  
Here, symptoms attributable to such other service-connected 
disabilities may not be considered in the evaluation of the 
service-connected pes planus.  38 C.F.R. § 4.14.  

The veteran is already receiving the maximum schedular rating 
for pes planus allowed by Diagnostic Code 5276.  

A 50 percent rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

In this case, the evidence shows that the veteran has been 
treated with a cast boot and orthopedic molded shoes with no 
relief.  A statement from the veteran's treating physician 
dated in June 1999 reflects that the veteran takes pain 
medication and uses foot cream, but still has severe pain on 
ambulation in shoe gear and requires podiatric care every two 
weeks.  

While the veteran testified that he has used good sneakers by 
keeping them tied loosely, he also reported having a lot of 
sensitivity and pain from his heels to his toes on the bottom 
of each foot.  

The Board notes that there is evidence showing the removal of 
a bone from the big toe on the side of the veteran's right 
foot and the shortening of the toe by at least one-half inch.  
This evidence would not warrant a rating in excess of 
50 percent under Diagnostic Code 5275.  

Nor is there evidence to suggest the presence of a disability 
picture that is consistent with amputation or loss of use of 
either foot to support the assignment of a higher evaluation 
or special monthly compensation under the provisions of 
Diagnostic Code 5167.  

The overall disability picture is comparable to pronounced 
bilateral flatfoot with tenderness of plantar surfaces, which 
has not improved by orthopedic shoes or appliances; there is 
no question as to which rating should apply.  38 C.F.R. 
§ 4.7.  

The Board has considered all other applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  After a careful review of the available 
Diagnostic Codes and the medical evidence of record, the 
Board finds that a Diagnostic Code other than 5276 does not 
provide a basis to assign an increased schedular rating for 
the service-connected pes planus.  

Moreover, there is no evidence in the record that the 
service-connected pes planus presents exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).  The evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or need for hospitalization due 
to the service-connected pes planus has not been presented in 
this case.  

The Board notes that the issue of entitlement to a TDIU has 
been raised.  However, this issue involves criteria distinct 
from that for an increased schedular or extraschedular rating 
for the service-connected pes planus.  Bowling v. Principi, 
15 Vet. App. 1, (2001).  

Accordingly, the Board finds that the veteran's present 
disability picture supports the criteria for the assignment 
of no more than a 50 percent rating as discussed hereinabove.  



ORDER

An increased rating for the service-connected pes planus is 
denied.  




REMAND

As noted, in December 2002, the Board ordered further 
development in this case without remanding the matter to the 
RO.  That development was ordered pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  

On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was found to be 
invalid by the United States Court of Appeals for the Federal 
Circuit.  See Disabled American Veterans v. Principi, No. 02-
7304 (Fed. Cir. May 1, 2003).  

In correspondence received in July 2003, the veteran 
specifically declined to waive AOJ consideration of any 
additional evidence obtained in the appeal since the issuance 
of the last Statement of the Case or Supplemental Statement 
of the Case.  

Hence, this case must be remanded for further development and 
review of any evidence initially developed by the Board.  

The Board acknowledges that the RO has taken some action to 
comply with the provisions of the VCAA.  

In an August 2002 rating decision, the RO denied the 
veteran's claim for a total compensation rating based on 
individual unemployability (TDIU).  

In August 2002, the veteran submitted a statement that must 
be viewed as expressing disagreement with this determination.  

A review of the record does not show that this issue has been 
made the subject of a Statement of the Case, and it should 
be.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The Board may not address this issue until the veteran has 
been sent a Statement of the Case.  38 C.F.R. § 20.200 
(2002); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

In order to complete necessary procedural and evidentiary 
development, this matter is REMANDED to the RO for the 
following:

1.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Any 
indicated development should be 
undertaken in this regard.  

2.  Following completion of the action 
requested hereinabove and any additional 
development, the RO should then review 
the veteran's claims for increased 
ratings for the service-connected 
arthritis of each ankle, in light of the 
evidence initially developed by the 
Board.  If action remains adverse to the 
veteran, an appropriate Supplemental 
Statement of the Case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond thereto.  

3.  The RO also should take appropriate 
action to send the veteran and his 
representative a Statement of the Case as 
to the issue of entitlement to a TDIU 
rating.  The veteran should be advised 
that he must submit a VA Form 9 or 
Substantive Appeal in a timely fashion in 
order to obtain appellate consideration 
of this issue.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.  
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



